      Case 3:20-cv-00133-JCH Document 19-4 Filed 02/23/20 Page 1 of 2




                          UNITED STATES DISTRJCT COURT FOR THE
                                DISTRICT OF CONNECTICUT
 - -- -- - - -- ----- --- - - --- - ---- ---- - -       X
 JAKUB MADEJ.
                                          Plaintiff,


 against                                                            3:20-cv-00133


 YALE UNIVERSITY ET AL.,
                                       Defendant.


---------------------------------                      X

                      DECLARATION OF YIYUAN FANG IN SUPPORT OF
                  PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION


Yiyuan Fang, pursuant to 28 U.S.C. § 1746 hereby declares as follows:

  1. I am over 18 years of age, go by the name of "Gladys", of sound mind, and otherwise competent
     to make this Affidavit. This affidavit is based on my personal knowledge.
  2. I am giving this Affidavit of my own free will. I have not been coerced, threatened, intimidated,
     pressured, or promised any reward or benefit for giving this Affidavit.
  3. I am a junior undergraduate student at Yale College. I reside on 90 Prospect Street in New
     Haven, Connecticut. I am an international student on F-1 visa. I am originally from Beijing,
     China. I major in Biomedical Enginee~ipg.
 4. I submit this Declaratip_n in support of J~_b Madej's motion for preliminary injunction.
 5.   I enrolled at Yale Universit;-~ Xugus°t 2016. I took a leave of absence in academic year
      2018/2019. I spent this time working in Beijing, Shenzhen, and Hong Kong.
 6. I first met Jakub through our mutual friend Nadia Irwanto, approximately two years ago. We
    have been friends since that time.
 7. I visited and stayed with Jakub in Warsaw in July, 2019. Jakub arrived in Beijing to visit me on
    December 24, 2019. To the best of my knowledge, he departed China on December 31, 2019.
 8. When Jakub was appealing his case to the Committee on Honors and Academic Standing, he
    sent me his petition where he detailed facts about his situation. I remember being impressed by
    how detailed the petition was. I asked Jakub how many days he had spent writing it, and he
    replied that it was "like two days?".
          Case 3:20-cv-00133-JCH Document 19-4 Filed 02/23/20 Page 2 of 2



    9. On January 13, 2020 Jakub, when asked, told me that his petition was denied. I asked if he knew
       why the petition was denied, he answered that he didn't know the procedures behind. He also
       said that the relevant people probably didn't read it very carefully.
    I 0. On January 17, 2020 I learned that Jakub drove to Canada and returned. He told me that he
         rented a car at Hertz.
    11. I do not know any student who has been involuntarily withdrawn from Yale University. I have
        not heard of any student who has been involuntarily withdrawn from Yale.
   12. Jakub has asked me to search any information about the Committee on Honors and Academic
       Standing, including policies or procedures how the Committee makes its decisions; who, when,
       and how selects its members; when and where it meets; and reports or minutes from past
       meetings or previous years. I could not find any such documents.
   13. In my experience, Yale College has been sometimes bureaucratized and disorganized. I have not
       received a reply to several very important e-mails regarding exams; I also sometimes receive
       messages with outdated administrative information. My overall experience at Yale has
       nonetheless been positive. From what I can say about the severity of. Jakub's case, nothing close
       to this has happened to me.
   14. Until the time Jakub has explained his case to me, I did not understand the distinction between
       suspension, and withdrawal. I am not aware how many different types of withdrawals exist at
       Yale College, who and in what circumstances decides on them.
   15. I do not know who has the power to involuntarily withdraw a student, or where and how such a
       student could appeal a decision of withdrawal.
   16. I have been in close contact with Jakub since January, after we returned on campus. Jakub
       explained the progress of his legal case to me on multiple occasions.


       I declare under penalty of perjury that the foregoing is true and correct. I understand what
penalty of perjury is. Executed on February 21, 2020.




                                                     Yiyuan Fang




                                                2
